                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UCP INTERNATIONAL COMPANY                        Case No. 3:18-cv-07579-WHO
                                        LIMITED, et al.,
                                   8                  Plaintiffs,                        JUDGMENT
                                   9            v.
                                  10
                                        BALSAM BRANDS INC., et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Judgment is entered in accordance with the Order on defendants’ motion to strike and

                                  14   dismiss the first amended complaint.

                                  15          IT IS SO ORDERED.

                                  16   Dated: October 15, 2019

                                  17

                                  18
                                                                                                 William H. Orrick
                                  19                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
